Citation Nr: 1755512	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for right total hip replacement, including whether reduction from 100 to 30 percent was proper.

2.  Entitlement to an increased rating for degenerative disk disease of the lumbar spine, including whether the reduction from 40 percent to 20 percent was proper.

3.  Entitlement to an increased rating for status post total left knee arthroplasty.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION


Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served from May 1960 to May 1963, and from November 1967 to May 1985.

This appeal to the Board of Veterans' Appeals (Board) is from March 2013 and February 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran has timely appealed the issues of the ratings assigned to his lumbar spine and left knee, in March and May 2015, respectively.  A statement of the case (SOC) has not been issued addressing these appeals, therefore, they are REMANDED for that purpose.  Manlincon v. West, 12 Vet. App. 238 (1999). 

In this decision, the Board must continue the reduction of his right hip rating from 100 percent, as discussed in more detail below.  However, the evidence is not developed enough to decide the appropriate current rating, and so that issue must also be REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board has added the issue of entitlement to a TDIU for consideration, as reflected above.  This issue is inextricably intertwined with his claims for increased ratings, and is also REMANDED to the AOJ.

Finally, the Board notes that the Veteran's August 2017 brief contains arguments pertaining to the Veteran's entitlement to special monthly compensation (SMC), which was discontinued when his right hip was reduced.  The Veteran did not file a timely appeal of the discontinuation of SMC, and the issue is not currently before the Board.  

The issues of entitlement to service connection for a prostate disability, colon polyps, and an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), have been raised by the record in a May 2015 statement.  See 38 C.F.R. § 3.155 (2014).  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  


FINDINGS OF FACT

1.  The Veteran's right hip was rated at the 100 percent level from March 2010 through May 2013.  This total rating was erroneously extended much longer than the time period permitted by law.  

2.  In resolving all doubt in the Veteran's favor, his status post right hip replacement manifests with pain and weakness.  


CONCLUSIONS OF LAW

1.  The reduction of the right hip from 100 percent was proper, and should have occurred 13 months following the implantation of the prosthesis.  38 C.F.R. §§ 3.343(a), 4.68, 4.71a, DCs 5054, 5160 (2017).

2.  The criteria for a 50 percent rating for the right hip are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.30, 4.45, 4.59, 4.71a, DC 5054 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence and the law.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  

The Veteran's right hip is currently rated under DC 5054, which pertains to hip replacement (prosthesis).  Under this diagnostic code, the hip is rated at 100 percent for one year following implantation of prosthesis.  A Note to DC 5054 indicates that the 100 percent rating will commence following a 1-month period of convalescence, where the hip is rated 100 percent under 38 C.F.R. § 4.30.  Thus, a 100 percent rating is automatically assigned for a maximum 13-month period after a hip replacement.  38 C.F.R. § 4.71a, DC 5054.  

After the 13-month at 100 percent ends, a minimum of 30 percent is assigned.  If there are moderately severe residuals of weakness, pain, or limitation of motion, then a 50 percent rating is warranted.  If there is markedly severe residual weakness, pain, or limitation of motion, then a 70 percent rating is warranted.  If there is painful motion or weakness such as to require the use of crutches, then a 90 percent rating is warranted.  Id.  A 90 percent rating is the highest rating permitted for the hip, aside from the periods where a 100 percent rating is expressly permitted.  See 38 C.F.R. §§ 3.343(a), 4.68, 4.71a, DC 5160.

On review of the record, the Board notes the Veteran was notified in the September 2011 decision that a 13-month period of a 100 percent rating was all the law permitted, and that a 30 percent rating was proposed.  However, a final decision was never issued, officially reducing the rating.  38 C.F.R. § 3.105(e).  The issue was further complicated by the notification letter's erroneous advice that, despite the reduction of his right hip, his combined rating would remain at 100 percent.  The code sheet accompanying the rating decision was never updated with the reduced rating.  See 38 C.F.R. § 4.25.  He did not file any disagreement, likely because of the incorrect information regarding his total rating, and he continued to be receive benefits at the 100 percent rate.  

In March 2013, the error was discovered by the RO, and the Veteran was again notified that his right hip rating would be reduced, effective from June 1, 2013.  He has expressed confusion as to why there was a reduction of his combined rating from 100 to 80 percent.  The Veteran has essentially asserted that he should be permitted to rely on the information provided by the September 2011 letter, regarding the continuation of his total rating.  However, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has added a claim for a TDIU for consideration, which can be based on the hip alone, but which must be remanded for additional development.  Otherwise, there is no provision in the law for a 100 percent rating for the hip (aside from the period provided by DC 5054, or permitted under Section 4.30).  See 38 C.F.R. §§ 3.343(a), 4.68, 4.71a, DCs 5054, 5160.  Therefore, the reduction from 100 percent for the right hip was proper.  The Board notes that the error was ultimately in his favor, as he was paid at the higher rate for approximately two years longer than permitted by the law.

The procedure set forth in 38 C.F.R. § 3.105(e) was not properly followed, however, the Veteran has not provided any argument showing this has prejudiced him.  Indeed, as mentioned above, the error was in his favor.  As the reduction was predicated on the procedure set forth by the law, as opposed to a perceived improvement in his symptoms, the provisions of 38 C.F.R. § 3.344 are not applicable.

The Veteran has argued that his hip has not improved, and that he feels his symptoms warrant at least a 60 percent rating.  The rating criteria under DC 5054 do not provide for a 60 percent rating.  However, after review of the evidence, the Board finds that doubt should be resolved in his favor and that at least a 50 percent rating is warranted for moderately severe residuals of weakness and pain.  38 C.F.R. § 4.71a, DC 5054.  The Veteran has asserted consistently and credibly throughout the pendency of this claim that his right hip is painful and causes him trouble with falling.  The July 2011 VA examination also documents limited motion.  Accordingly, a 50 percent rating is warranted for the right hip.  

The right hip is being remanded for additional development and will be readjudicated, therefore discussion of a higher rating under DC 5054 is not currently required.


ORDER

A 50 percent rating is granted for status post right hip replacement, effective June 1, 2013.


REMAND

The remaining claims require additional development.

First, the claims regarding the lumbar spine and the left knee must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Second, an updated examination of the right hip must be conducted.

Third, the Veteran must be permitted the opportunity to provide evidence showing that his right hip disability, alone, causes unemployability.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for increased ratings for the lumbar spine and left knee, including the reduction of the lumbar spine.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

2.  Contemporaneously, ask the Veteran to identify all treatment he has received for his right hip, and make arrangements to obtain updated records, starting from April 2013.

Also ask the Veteran to provide a statement explaining why his right hip alone causes him to be unemployable.

3.  After receipt of records, schedule an appropriate examination for a report on the current severity of the right hip replacement.  The examiner is asked to conduct a complete examination, and to conduct range of motion testing in both active and passive motion, in both weight- and nonweight-bearing positions.  Does the Veteran have markedly severe residual weakness, pain, or limitation of motion?  Does he require the use of crutches?

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


